1                                                                                  FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON

2
                                                                          Feb 18, 2020
3                           UNITED STATES DISTRICT COURT                      SEAN F. MCAVOY, CLERK




4                         EASTERN DISTRICT OF WASHINGTON

5    LAURA C.1,                                         No. 1:19-CV-03188-MKD

6                           Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
7    vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
8    ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
9    SECURITY,                                          ECF Nos. 12, 17

10                         Defendant.
              Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 17,
11
     requesting remand of the above-captioned matter to the Commissioner for
12
     additional administrative proceeding pursuant to sentence four of 42 U.S.C. §
13
     405(g). Attorney D. James Tree represents Plaintiff. Attorney Jordan Goddard
14
     represents Defendant. The parties have consented to proceed before a magistrate
15
     judge. ECF No. 4.
16
              After consideration, IT IS HEREBY ORDERED that:
17
              1. The parties’ Stipulated Motion for Remand, ECF No. 17, is GRANTED.
18

19   1
         To protect the privacy of plaintiffs in social security cases, the undersigned

20   identifies them by only their first names and the initial of their last names.



     ORDER - 1
1          2. The above-captioned case be REVERSED and REMANDED to the

2    Commissioner of Social Security for further administrative proceeding pursuant to

3    sentence four of 42 U.S.C. § 405(g).

4          On remand, the parties stipulate that the ALJ will:

5          (1) Obtain evidence from a medical expert to clarify the nature, severity, and
               effects of Plaintiff’s mental impairments;
6          (2) Reevaluate the opinion evidence of record;
           (3) Reevaluate Plaintiff’s alleged symptoms;
7          (4) Reassess Plaintiff’s RFC;
           (5) Evaluate whether Plaintiff could perform her past relevant work;
8          (6) Obtain supplemental vocational expert evidence to clarify the effect of
               the assessed limitations on Plaintiff’s ability to perform other work in the
9              national economy; and
           (7) Issue a new decision.
10
     ECF No. 17 at 2.
11
           3. Judgment shall be entered for PLAINTIFF.
12
           4. Plaintiff’s Motion for Summary Judgment, ECF No. 12, is STRICKEN
13
     AS MOOT.
14
           5. Upon proper presentation, this Court consider Plaintiff’s application for
15
     fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
16
           The District Court Executive is directed to enter this Order, enter
17
     Judgment, forward copies to counsel, and CLOSE THE FILE.
18
           DATED February 18, 2020.
19                               s/Mary K. Dimke
                                 MARY K. DIMKE
20                  UNITED STATES MAGISTRATE JUDGE



     ORDER - 2
